internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-145512-01 date date legend parent subsidiaries foreign parent company officer tax professional date date date date we respond to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent and subsidiaries to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations election effective for their taxable_year ending on date additional information was received in a letter dated date the material information submitted for consideration is summarized below parent and subsidiaries are domestic corporations with tax years ending on january and who use the accrual_method of accounting on date foreign parent formed parent to hold its interest in subsidiaries parent issued its stock to foreign plr-145512-01 parent in exchange for all of the stock of subsidiaries the election was due on date but for various reasons the election was not timely filed on or about date after the due_date for the election company officer and tax professional discovered that the election was not timely filed the statute_of_limitations on assessment under sec_6501 of the internal_revenue_code has not expired for parent’s or subsidiaries’ taxable_year for which they want to make the election or for any taxable_year that would be affected by the election sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in sec_1_1502-75 to the regulations under sec_1502 if a group wishes to exercise its privilege in filing a consolidated_return it must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations sec_1 a therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and subsidiaries to file the election provided parent and subsidiaries show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company officer and tax professional explain the circumstances that resulted in the failure to timely file the election the information also establishes that parent and subsidiaries relied on qualified_tax professionals that the tax professionals failed to make or advise parent and subsidiaries to make the election and that the government will not be prejudiced if relief is granted sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and subsidiaries have shown they acted reasonably plr-145512-01 and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election by filing a consolidated_return for the year ending on date a copy of this letter should be attached to the return the above extension of time is conditioned on the taxpayers’ parent’s and subsidiaries’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the year’s involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 we express no opinion with respect to whether parent and subsidiaries qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent company officer and tax professional however the director should verify all essential facts moreover notwithstanding that the extension to file the election is granted under sec_301_9100-1 any penalties and interest that would otherwise be applicable still apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
